Law Offices of Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105-3441 Telephone (415)856-7000 Facsimile (415)856-7100 Internet www.paulhastings.com July 19, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Firsthand Technology Value Fund, Inc. Form N-2 Registration Statement Ladies and Gentlemen: Enclosed for filing is the Form N-2 Registration Statement for the common stock of Firsthand Technology Value Fund, Inc. (the “BDC”), a newly organized closed end fund registrant that has also filed a Form N-54A to elect to be treated as a “business development company” under the Investment Company Act of 1940, as amended. In connection with this filing, BDC will also file a Form N-14 Registration Statement on or about this same date. The purpose of the related Form N-14 Registration Statement is to seek disclosure review of a combined proxy statement and prospectus with respect to the proposed issuance of shares of common stock of the BDC in connection with the reorganization of another registrant: Firsthand Technology Value Fund (“TVF”), a series of Firsthand Fund (File Nos. 033-73832 and 811-08268) into the BDC, subject to requisite approval of shareholders of TVF. Please do not hesitate to call me at 415-856-7007 if you have any questions or comments regarding the Registration Statement.Thank you for your assistance regarding this matter. Very truly yours, /s/ David Hearth of Paul Hastings Janofsky & Walker LLP
